Order entered February 20, 2019




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-19-00088-CV

                      IN RE VENKY VENKATRAMAN, Relator

               Original Proceeding from the 256th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DF04-11968

                                       ORDER
                      Before Justices Brown, Molberg, and Reichek

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                 /s/   AMANDA L. REICHEK
                                                       JUSTICE